DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification, [0001], After U.S. Patent Application No. 16/823,849, insert --now U.S. Patent No. 10,789,846--.

In the claims:
4. (Currently Amended) The computer-implemented method of claim 1, wherein identifying [[a]] the file photograph corresponding to the human by comparing the live photograph to one or more file photographs includes searching the one or more file photographs in a priority order.
16. (Currently Amended) The non-transitory computer readable medium of claim 15 storing further program instructions that when executed, cause [[a]] the computer to: 
17. (Currently Amended) The non-transitory computer readable medium of claim 15 storing further program instructions that when executed, cause [[a]] the computer to: detect motion in the photograph.
18. (Currently Amended) The non-transitory computer readable medium of claim 15 storing further program instructions that when executed, cause [[a]] the computer to: search the one or more file photographs in a priority order.
19. (Currently Amended) The non-transitory computer readable medium of claim 15 storing further program instructions that when executed, cause [[a]] the computer to: count the number of humans in the room and store the count in an electronic database.
20. (Currently Amended) The non-transitory computer readable medium of claim 15 storing further program instructions that when executed, cause [[a]] the computer to: receive, via the graphical user interface, a selection of the person indicator; and display, via the graphical user interface, the identity of the identified human in proximity to the person indicator.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a system for performing building automation, and to techniques for automated room presence detection.  Each independent claim identifies the uniquely distinct features: “identifying a file photograph corresponding to the human by comparing the live photograph to one or more file photographs within a list of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Martin et al. (US 2021/0117693) discloses a space management monitoring and reporting using video analytics.
-Grohman (US 9,900,729) discloses a building network hub with occupancy awareness.
-Jaynes (US 2020/0348388) discloses system for determine room occupancy.
-Anderholm et al. (US 2018/0096576) disclose a presence detection and uses thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        9/10/21